Citation Nr: 0121080	
Decision Date: 08/17/01    Archive Date: 08/27/01	

DOCKET NO.  97-23 533A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Evaluation of right carpal/cubital tunnel syndrome, 
currently rated as 10 percent disabling.

2. Evaluation of tendinitis of the left knee, currently rated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs






INTRODUCTION

The veteran served on active duty from November 1993 to 
January 1997.  This matter originally came before the Board 
of Veterans' Appeals (Board) on appeal from a rating decision 
by a Department of Veterans Affairs (VA) Regional Office 
(RO).

When the case was previously before the Board, in August 
1998, it was noted that the veteran had perfected appeals 
only on the evaluation of the right carpal/cubital tunnel 
syndrome and the tendinitis of the left knee.  The August 
1998 action of the Board remanded the case for examination of 
the veteran.  The requested examinations have been done.  
Stegall v. West, 11 Vet. App. 268 (1998).  As the requested 
development has been completed, the Board now proceeds to 
review the appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The right carpal/cubital tunnel syndrome is manifested by 
symptoms affecting the right upper extremity with wrist pain, 
tingling of the hand, numbness on the dorsal aspect of the 
wrist and triceps region.  There is decreased grip strength 
and key pinch on the right.  Tinel's sign is negative for the 
median nerve, positive for the radial nerve, and questionably 
positive for the ulnar nerve.  Phalen's test was positive for 
right hand digits 1, 2, and 3.  Neural tension tests 
reproduced the veteran's complaints for the radial and ulnar 
nerve and were negative for the median nerve.  
Electroneurodiagnostic testing, including electromyogram and 
nerve conduction velocity tests, had normal results.

3.  From January 10, 1997 to September 17, 1998, the service-
connected left knee patellofemoral pain syndrome, previously 
diagnosed as tendinitis, was manifested by subjective 
complaints of pain and a positive patellar grind test, 
without limitation of motion or arthritis.  

4.  From September 18, 1998, to July 13, 2000, the service-
connected left knee patellofemoral pain syndrome, previously 
diagnosed as tendinitis, was manifested by pain on terminal 
extension of the left knee from 30 degrees to 0 degrees, pain 
with flexion of the left knee from 90 degrees to 105 degrees, 
positive patellar compression, positive quadriceps 
contraction and anterior knee pain.  

5.  As of July 14, 2000, the service-connected left knee 
patellofemoral pain syndrome, previously diagnosed as 
tendinitis, is manifested by complaints or pain and aching, 
with pain on pressure over the patella, onto the kneecap.  
There was pain at 105 degrees of flexion and the last 5 
degrees of extension.  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for the service-
connected right carpal/cubital tunnel syndrome have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 1991); 38 C.F.R. Part 
4, including § 4.7 and Code 8712 (2000).

2.  The criteria for a rating in excess of 10 percent for the 
service-connected left knee disorder were not met from 
January 10, 1997 to September 17, 1998, and as of July 14, 
2000.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 1991); 
38 C.F.R. Part 4, including §§ 4.7, 4.59, and Codes 5260, 
5261 (2000).

3.  The criteria for a 40 percent rating for the service-
connected left knee disorder were met from September 18, 
1998, to July 13, 2000.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 1991); 38 C.F.R. Part 4, including §§ 4.7, 4.59, and 
Codes 5260, 5261 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As to the issues on appeal, the veteran's application is 
complete.  The rating decision, statement of the case, Board 
remand, and supplemental statement of the case notified the 
veteran and her representative of the evidence necessary to 
substantiate the claim, the evidence which had been received, 
and the evidence to be provided by the claimant.

VA has made reasonable efforts to assist the veteran in 
obtaining necessary evidence to substantiate her claim for 
benefits.  There is no reasonable possibility that further 
assistance would aid in substantiating the claim. 

VA has made reasonable efforts to obtain relevant records 
which the veteran adequately identified and authorized VA to 
obtain.  All relevant Federal records, including VA and 
service medical records have been obtained and are in the 
claims folder.  The veteran has been examined by VA.  Neither 
the veteran nor her representative have reported that any 
other pertinent evidence might be available.  See Epps v. 
Brown, 9 Vet. App. 341, 344 (1996).

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (herein "VCAA") became law while 
this claim was pending.  The RO did not consider the case 
under VCAA and VA guidance issued pursuant to that act.  
However, the veteran was not prejudiced.  Compare Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  The RO provided the 
veteran with the pertinent evidentiary development which was 
subsequently codified by VCAA.  In addition to performing the 
pertinent development required under VCAA, the RO notified 
the veteran of her right to submit evidence.  Thus, the Board 
finds VA has completed its duties under VCAA.  Further, VA 
has completed the development of this case under all 
applicable law, regulations and VA procedural guidance.  See 
38 C.F.R. § 3.103 (2000).  Therefore, it would not abridge 
the appellant's rights under VCAA for the Board to proceed to 
review the appeal.  

Notably, neither the appellant nor the representative have 
asserted that the case requires further development or action 
under VCAA.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  For these reasons, the veteran is not prejudiced 
by the Board's review on the merits.  Compare Bernard, at 
393.  

Increased Ratings

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2000).

Right Carpal/Cubital Tunnel Syndrome

Criteria

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis.  38 C.F.R. § 4.123 (2000).  

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  See nerve 
involved for diagnostic code number and rating.  Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve.  38 C.F.R. § 4.124 
(2000).  

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral 
factor.  38 C.F.R. § 4.124a, Note preceding Code 8510 (2000).  

Complete paralysis of the musculospiral nerve (radial nerve) 
manifested by drop of hand and fingers, wrist and fingers 
perpetually flexed, the thumb adducted falling within the 
line of the outer border of the index finger; cannot extend 
hand at wrist, extend proximal phalanges of fingers, extend 
thumb, or make lateral movement of wrist; supination of hand, 
extension and flexion of elbow weakened, the loss of synergic 
motion of extensors impairs the hand grip seriously; total 
paralysis of the triceps occurs only as the greatest rarity.  
Complete paralysis of the musculospiral nerve (radial nerve) 
will be rated as 70 percent disabling in the major extremity 
and as 60 percent disabling in the minor extremity.  
Incomplete paralysis will be rated as will be rated as 50 
percent disabling in the major extremity and as 40 percent 
disabling in the minor extremity where severe, as 30 percent 
disabling in the major extremity and as 20 percent disabling 
in the minor extremity where moderate, and as 20 percent 
disabling where mild, in either extremity.  Lesions involving 
only "dissociation of extensor communis digitorum" and 
"paralysis below the extensor communis digitorum," will not 
exceed the moderate rating under this code.  38 C.F.R. Part 
4, Code 8514 (2000).  Neuritis (Code 8614) and neuralgia 
(Code 8714) will be rated under the above criteria.  

Complete paralysis of the median nerve with the hand inclined 
to the ulnar side, the index and middle fingers more extended 
than normally, considerable atrophy of the muscles of the 
thenar eminence, the thumb in the plane of the hand (ape 
hand); pronation incomplete and defective, absence of flexion 
of index finger and feeble flexion of middle finger, cannot 
make a fist, index and middle fingers remain extended; cannot 
flex distal phalanx of thumb, defective opposition and 
abduction of the thumb, at right angles to palm; flexion of 
wrist weakened; pain with trophic disturbances, will be rated 
as 70 percent disabling for the major hand and 60 percent 
disabling for the minor hand.  Incomplete paralysis of the 
median nerve will be rated as 50 percent disabling for the 
major hand and 40 percent disabling for the minor hand where 
severe; as 30 percent disabling for the major hand and 20 
percent disabling for the minor hand where moderate; and as 
10 percent disabling for the either hand where mild.  
38 C.F.R. Part 4, Code 8515 (2000).  Neuritis (Code 8615) and 
neuralgia (Code 8715) will be rated under the above criteria.  

Complete paralysis of the ulnar nerve manifested by the 
``griffin claw'' deformity, due to flexor contraction of ring 
and little fingers, atrophy very marked in dorsal interspace 
and thenar and hypothenar eminences; loss of extension of 
ring and little fingers cannot spread the fingers (or 
reverse), cannot adduct the thumb; flexion of wrist weakened, 
will be rated as 60 percent disabling in the major extremity 
and as 50 percent disabling in the minor extremity.  
Incomplete paralysis will be rated as will be rated as 40 
percent disabling in the major extremity and as 30 percent 
disabling in the minor extremity where severe, as 30 percent 
disabling in the major extremity and as 20 percent disabling 
in the minor extremity where moderate, and as 10 percent 
disabling where mild, in either extremity.  38 C.F.R. Part 4, 
Code 8516 (2000).  Neuritis (Code 8616) and neuralgia (Code 
8716) will be rated under the above criteria.  

Complete paralysis of the lower radicular group of peripheral 
nerves with all intrinsic muscles of hand, and some or all of 
flexors of wrist and fingers, paralyzed (substantial loss of 
use of hand), will be rated as 70 percent disabling in the 
major upper extremity and as 60 percent disabling in the 
minor upper extremity.  Severe incomplete paralysis of the 
lower radicular group of peripheral nerves will be rated as 
50 percent disabling in the major upper extremity and as 40 
percent disabling in the minor upper extremity.  Moderate 
incomplete paralysis will be rated as 40 percent disabling in 
the major upper extremity and as 30 percent disabling in the 
minor upper extremity.  Mild incomplete paralysis of either 
upper extremity will be rated as 20 percent disabling.  
38 C.F.R. Part 4, Code 8512 (2000).  Neuritis (Code 8612) and 
neuralgia (Code 8712) will be rated under the above criteria.  


Background

In considering the severity of the disability, the Board has 
reviewed the veteran's medical history, including the service 
medical records.  38 C.F.R. §§ 4.1, 4.2 (2000).  The service 
medical records shows the veteran sought medical treatment in 
August 1996.  She reported that she had been lifting heavy 
equipment and heard popping and tearing sounds.  She reported 
numbness, a problem grasping things, and increased pain.  
There were further complaints of pain and numbness in October 
1996.  Nerve conduction and electromyogram studies were done.  
The results were abnormal with evidence of mild right median 
neuropathy at the wrist, demyelinating affecting motor and 
sensory.  There was no electrodiagnostic evidence of right 
ulnar or radial neuropathy.  The ulnar nerve was slightly 
slowed across the elbow but not, in the doctor's opinion, 
enough to call significant.  The veteran also probably had 
tendinitis of the extensor (radial side) forearm from her 
previous injury.  Further evaluation, in October 1996, 
demonstrated reduced right grip strength, reduced wrist 
extensor strength, and pain with hand and wrist use.  There 
was also right carpal tunnel syndrome and extensor 
tendinitis.  The initial assessment was tendinitis of the 
right flexor carpi radialis and right biceps.  In November 
1996, it was reported that there was no significant change in 
grip strength or symptoms; that the veteran still had 
decreased grip and decreased functional use of the right hand 
and wrist secondary to pain.  In December 1996, the veteran 
reported that she still had difficulty with gripping and 
still had soreness in the forearm.  The examiner found the 
midforearm to be tender to palpation.  The range of wrist and 
hand motion was reportedly within normal limits.  It was 
noted that the right was the veteran's dominant hand; 
however, grip strength on the right was 35, 40, 30, as 
compared to 85, 85, 85 on the left.  There was soreness in 
the midradial forearm with resistance at the wrist.  There 
was slight pain in the volar forearm and wrist with 
resistance at the wrist.  Tinel's sign was positive for 
tingling at the thumb and wrist area.  Phalen's sign was 
positive for soreness in the midforearm, on the volar and 
dorsal aspects.  The assessment was that the veteran 
demonstrated improvement in right and left grip strength but 
still had significant difference between right and left grip 
and still had tenderness at the forearm and decreased 
functional use secondary to pain in the forearm.

On VA examination, in March 1997, the veteran reported 
injuring her right wrist in July 1996.  She said she was 
lifting an object and felt a pop in her wrist.  She was told 
it was tendinitis and was sent for therapy.  She stated that 
she continued to have pain in her wrist, especially with 
gripping a steering wheel during driving.  Examination of the 
right wrist showed a full range of motion with 70 degrees of 
dorsiflexion, 80 degrees of palmar flexion, 20 degrees' 
radial deviation, 45 degrees of ulnar deviation, 85 degrees 
of forearm supination and 80 degrees of forearm pronation.  
The veteran had tenderness at the intersection of the 
extensor pollicis longus and extensor carpi radialis longus 
and brevis.  The veteran was said to have full firm extension 
with good strength.  There was a positive Tinel's sign 
reproducing numbness in the index and middle finger.  There 
was also a positive Tinel's sign at the medial aspect of the 
elbow and the region of the ulnar nerve, which caused 
shooting pain into the small and ring fingers on the right.  
The veteran was able to flex and extend all digits.  She was 
able to cross her fingers.  Grip strength was described as 
good.  Sensation was intact in all digits.  There was no 
evidence of thenar wasting.  X-ray studies of the right wrist 
and forearm revealed no evidence of osseous abnormalities.  
Pertinent diagnoses were carpal tunnel syndrome, right hand; 
intersection syndrome, right wrist with tendinitis at the 
junction of the extensor pollicis longus and extensor carpi 
radialis longus and brevis; cubital tunnel syndrome right 
upper extremity with compression of the ulnar nerve at the 
elbow.  The doctor commented that the veteran had multiple 
causes for her right upper extremity discomfort, treatment 
was recommended and the doctor expressed the opinion that the 
condition should improve with treatment.

In March 1997, a RO granted service connection for right 
carpal/cubital tunnel syndrome, rated as 10 percent disabling 
under Code 8516.  

A carpal tunnel syndrome is a complex of symptoms resulting 
from compression of the median nerve in the carpal tunnel, 
with pain and burning or tingling paresthesias in the fingers 
and hand, sometimes extending to the elbow.  Dorland's, 
Illustrated Medical Dictionary (Dorland's) 1632 (27th ed. 
1988).  As quoted in Wilson v. Brown, 7 Vet. App. 542, 544 
(1995).  A cubital tunnel syndrome is a complex of symptoms 
resulting from injury or compression of the ulnar nerve at 
the elbow, with pain and numbness along the ulnar aspect of 
the hand and forearm and weakness of the hand.  Dorland's, 
1633.

The veteran was examined at a Service Department facility in 
January 2000.  The veteran reported that, since an injury in 
July 1996, she had been experiencing intermittent wrist pains 
and tingling of the right hand, as well as numbness of the 
dorsal right wrist and right triceps region.  Motor 
examination showed no atrophy or fasciculations.  Handgrip 
was 5-/5.  Sensory responses were intact.  Deep tendon 
reflexes were intact.  Coordination was intact.  Nerve 
conduction velocity and electromyogram studies were done.  
The results were interpreted as a normal 
electroneurodiagnostic test without evidence of carpal tunnel 
syndrome nor cubital tunnel syndrome of the right upper 
extremity.  Clinical correlation was strongly suggested.  On 
clinical evaluation, the veteran reported that she still had 
pain when gripping objects or computer keyboarding.  She told 
of numbness in the 1st and 2nd and 3rd through 5th fingers.  
She felt that she did not have good strength in the hand and 
reported dropping heavy objects.  Objectively, grip strength 
with Jamar testing was 14 kilograms on the right and 32 
kilograms on the left, in position 1; 18 kilograms on the 
right and 42 kilograms on the left, in position 2; 
18 kilograms on the right and 32 kilograms on the left, in 
position 3; and 14 kilograms on the right and 30 kilograms on 
the left, in position 4.  It was noted that the veteran was 
right-hand dominant.  Strength testing of the right ring 
finger extensors was 5/5 and symmetrical with the left.  Key 
pinch strength was 4.5 kilograms on the right and 8.5 
kilograms on the left.  The active range of motion of the 
right shoulder, elbow, wrist and hand were full and pain-
free, except some generalized discomfort on the dorsal aspect 
of the forearm with wrist flexion and extension.  Palpation 
of the forearm was negative for bony deformities or obvious 
swelling.  There was some tenderness at the midpoint, on the 
dorsal aspect.  Tinel's sign was negative for the median 
nerve, positive for the radial nerve and questionably 
positive for the ulnar nerve.  Phalen's test was positive for 
right hand digits 1, 2 and 3 with tingling after a 30-second 
hold.  Deep tendon reflexes were 2 plus throughout, 
bilaterally.  Neural tension tests reproduced the veteran's 
complaints in the thumb and 2nd digit relative to the radial 
nerve and in the 4th and 5th digits relative to the ulnar 
nerve.  The median nerve was negative with questionable mild 
symptoms.  The assessment was a positive Phalen's test for 
carpal tunnel, a positive peripheral neural irritation of 
ulnar, radial and median nerve, and generalized moderate 
weakness of finger flexors.  The examiner concluded that the 
most prominent feature of the evaluation was the roughly 50 
percent reduction of grip strength involving the dominant 
hand, the positive Phalen's test, and the subjective 
complaint of dropping objects and tinglingness were all 
consistent with carpal tunnel syndrome.  The findings would 
have a significant impact on repetitive fine motor activities 
such as typing and writing.

A VA neurologic examination was done in July 2000.  The 
veteran reported, in July 1996, while on active service, she 
felt a popping of her right wrist and had persistent pain 
while driving.  On examination, in March 1997, she had a 
normal range of motion of the right wrist with a positive 
Tinel's sign at the medial right elbow.  She had a good grip 
and there was no muscle wasting.  X-rays of the right wrist 
and forearm were normal.  The impression was a carpal tunnel 
and cubital tunnel syndrome.  On physical examination, 
strength of the deltoids, triceps, biceps and finger flexors 
were all normal, there was slightly less vigor when flexing 
the right elbow as compared to the left.  There were no 
fasciculations or atrophy.  All ranges of motion were normal.  
Deep tendon reflexes were symmetric and active at the biceps, 
triceps and brachioradialis.  Superficial sensation, traced 
figures and vibration were normal.  The diagnosis was right 
wrist pain and right elbow pains for approximately three 
years with negative examination, except for slightly less 
vigor when flexing the right elbow.

Analysis

Review of the medical reports show that they all describe a 
disability which is no more than mild.  The reports do not 
show a loss of reflexes, loss of sensation, muscle atrophy, 
organic changes, or other findings which would be consistent 
with a moderate impairment.  Most notably, the 
electrodiagnostic testing of January 2000 had completely 
normal nerve responses.  While the veteran may feel that the 
impairment warrants a higher rating, all of the medical 
reports are against the claim (as to the severity) and 
consistently show that the impairment is no more than mild.  
Since the preponderance of the evidence shows that there is 
no actual paralysis or manifestations consistent with 
neuritis, the service-connected disorder is appropriately 
rated as a mild neuralgia.  38 C.F.R. §§ 4.123, 4.124 (2000).  

The service-connected disability is a carpal/cubital tunnel 
syndrome.  The carpal tunnel syndrome affects the median 
nerve while the cubital tunnel syndrome affects the ulnar 
nerve.  Since more than one nerve is service connected, it 
would be appropriate to rate the service-connected disorder 
as an impairment of the lower radicular group, affecting the 
lower right extremity, under Code 8712.  In this context, it 
is noteworthy that the January 2000 service department 
examination had a Tinel's sign and neural tension tests which 
were positive for the radial and ulnar nerves while being 
negative for the median nerve.  This confirms the propriety 
of rating the disability as an impairment of the lower 
radicular group, rather than rating the disability as an 
impairment of the median nerve alone.  Code 8712 provides a 
20 percent rating for a mild disability of all the nerves of 
the lower radicular group.  Hence, since more than the median 
nerve is involved, the Board finds that the mild disability 
warrants a higher evaluation of 20 percent.  

The current appeal arises from the veteran's initial claim.  
The Board has considered the issues raised by the United 
States Court of Appeal for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1999) and whether staged 
ratings should be assigned.  We conclude that the right upper 
extremity disability has not significantly changed and 
uniform ratings are appropriate for this disability.

Left Knee

Background

Once again considering the veteran's medical history in 
accordance with 38 C.F.R. §§ 4.1, 4.2 (2000) the Board has 
reviewed the service medical records.  The service medical 
records show that, in August 1995, the veteran fell on her 
left knee.  There was point tenderness and the knee was 
bruised.  There was no swelling or limitation of motion.  
Some grinding was felt when the knee was rotated.  In 
September 1995, the veteran reported that her knee still 
hurt.  It was noted that the knee was bruised and had point 
tenderness.  Strength was 4/5.  Subsequent records show 
continuing complaints of left knee pain.  Magnetic resonance 
imaging of the left knee, in November 1995, were 
unremarkable.  January 1996 X-ray studies showed no bone or 
soft tissue abnormality.  The report of a January 1996 
physical therapy consultation shows that the veteran reported 
episodes of pain and swelling, and occasional popping.  
Objectively, her gait was slightly antalgic on the left.  The 
active range of motion on the left went to 145 degrees' 
flexion, as compared to 140 degrees on the right.  The 
passive range of left knee motion was full.  Strength testing 
on the left was 4/5 with pain.  McMurray's test was positive 
on the left with grinding.  The left patellar grind test was 
also positive.  The left lateral and medial (anterior) knee 
joint lines were tender to palpation.  The medial patellar 
facets were tender to palpation.  The greatest tenderness to 
palpation was found in the left patellar tendon.  The 
assessment was left patellar tendinitis and left 
retropatellar pain syndrome secondary to full.  The service 
department records show that treatment was provided; however, 
the veteran continued to be symptomatic.

In August 1996, the veteran was examined for a medical 
evaluation board.  The history of knee injury and treatment 
was noted.  The veteran stated that she had anterior knee 
pain, occurring daily.  Knee pain reportedly occurred with 
standing, walking more than 200 yards, sitting with knees at 
a 90-degree angle, kneeling and squatting and climbing up and 
down stairs.  She also reported knee grinding, giving way and 
swelling.  Examination showed a decreased range of left knee 
motion from 0 to 100 degrees, secondary to pain in the knee.  
The right knee had a full range of motion.  There was 
positive infrapatellar crepitus with range of motion on the 
left, positive patellar grind, tenderness to palpation at the 
superior and medial aspect of the left patella.  There was 
tenderness to palpation at the left femoral condyle.  The 
veteran's gait was slightly antalgic.  The active range of 
left knee motion was from 0 to 120 degrees.  At 120 degrees, 
the veteran had increased pain passively.  The diagnosis was 
patellofemoral pain syndrome which had failed to improve with 
extensive rehabilitation.

The report of the March 1997 VA examination shows that the 
veteran reported landing on her left knee on pavement.  There 
was immediate swelling and she was told she had tendinitis.  
She was given medication and physical therapy.  Currently, 
she had pain around the anterior aspect of her knee.  She 
reported a constant pain present with ambulation.  There was 
also significant pain on going up or down stairs, as well as 
sitting for long periods of time.  Examination of the left 
knee included a positive patellar grind test.  The veteran 
had no patellar malalignment.  There was no significant 
medial or lateral joint line tenderness.  McMurray's test was 
negative.  The Lachman's test was negative.  Posterior drawer 
test was negative.  The veteran had full extension to 0 
degrees and full flexion to 140 degrees.  There was no 
evidence of swelling or tenderness.  X-rays of the left knee 
revealed no evidence of osseous abnormality.  The diagnosis 
was patellofemoral pain syndrome, left knee.  The doctor 
commented that there was no evidence of arthritis and the 
veteran would benefit from a course of physical therapy.

The veteran was examined by an orthopedic surgeon, at a 
service department facility, on September 18, 1998.  It was 
noted that the veteran had had popping and pain, following a 
left knee injury in service.  She reported that she still had 
left knee pain, exacerbated by stairs, standing more than 15 
minutes, walking on hills, walking more than half a mile, and 
after sitting.  Examination showed left knee motion from 0 to 
105 degrees, as compared to 0 to 130 degrees on the right.  
Left knee motion was restricted by pain.  There was pain on 
terminal extension of the left knee from 30 degrees to 0.  
There was pain with flexion of the left knee from 90 degrees 
to 105 degrees.  There was no effusion.  Anterior drawer 
sign, Lachman's test and McMurray's test were negative.  
There was no medial or lateral joint line tenderness.  
Patellar compression was positive.  Quadriceps contraction 
was positive.  Additional testing disclosed anterior knee 
pain.  X-ray studies of the left knee were normal.  The 
assessment was a left knee patellofemoral syndrome, loss of 
range of left knee motion (0 to 105 degrees only); pain with 
terminal extension (0 to 30 degrees) and terminal flexion (90 
to 105 degrees).

In June 1999, the orthopedic surgeon who had performed the 
September 1998 examination, reviewed her findings.  She 
concluded that the physical findings gave credibility and 
substantiated the veteran's subjective complaints.  The final 
diagnosis was left knee retropatellofemoral syndrome with 
loss of normal range of motion and pain with terminal flexion 
and extension.  The findings would limit the veteran's 
ability to do heavy lifting, extensive walking and standing 
due to pain.  Given that the veteran had failed extensive 
physical therapy and medical treatment and had no surgically 
correctable disease, she would have a degree of permanent 
pain and disability.

The report of the July 2000 VA neurological examination 
reviewed the veteran's history of a left knee injury during 
service, followed by treatment.  She stated that the knee 
continued to be painful when she was squatting.  Physical 
examination showed that she could walk on her toes and heels 
with a normal gait.  Tandem walking was normal.  She could 
jog, bend and squat.  Strength in the quadriceps, anterior 
tibial, hamstrings, gastrocnemius and peronealis was all 
normal.  There were no fasciculations or atrophy.  The range 
of motion was described as normal.  Knee and ankle reflexes 
were symmetric and active.  The Babinski's sign was absent.  
Straight leg raising was normal, bilaterally.  Superficial 
sensation, traced figures and vibration was normal in all 
extremities.  The diagnosis was left knee pain for four 
years; neurologically negative.

July 2000 X-ray studies of the left knee were negative.

On July 14, 2000, the veteran's joints were examined and her 
history of injury was reviewed.  The examiner specified that 
he had reviewed the claims folder.  The veteran said that the 
knee had become worse, rather than better, over time.  She 
stated that it was chronically stiff to some degree.  She 
experienced varying amounts of aching deep in the knee.  
Symptoms were located principally under the patella.  She had 
noticed tenderness beside the patella.  During the last year, 
she had noticed a rough sensation in the knee joint, on 
motion.  In addition to aching after standing, the veteran 
had some ache at rest.  There was no noticeable heat or 
redness.  The knee did not usually swell.  The knee had 
remained stable and was never locked for any significant 
period.  She did not complain of a lack of endurance, but had 
foregone running because of a painful knee.  She noted a wide 
variety of treatment including analgesics or anti-
inflammatory drugs and physical therapy.  Physical 
examination showed that the veteran had a careful, but normal 
gait.  The knees appeared to be well aligned.  There was no 
obvious swelling.  On palpation, there was pain on pressure 
over the patella, onto the kneecap.  The range of motion of 
the left knee was 0 to 130 degrees.  However, after 105 
degrees of flexion, the veteran had pain.  The veteran could 
extend and lock the knee to 0 degrees.  At the extreme of the 
last 5 degrees of extension, the veteran also had pain.  This 
was observed and obviously credible based on the circumstance 
of the examination and the clear denial of pain by the 
veteran when she did not have pain on certain aspects of 
testing.  Motion could continue throughout and the pain did 
not limit the motion, except for the discomfort of the pain.  
There was no instability and the anterior and posterior 
drawer signs were negative.  The knee did not lock.  The knee 
remained strong in comparison with the contralateral knee.  
The veteran was well coordinated and had no deformity.  The 
quadriceps above the knee had no atrophy and remained strong.  
The veteran could bear weight and do a three-quarter knee 
bend, but had pain halfway through the knee bend and the 
maneuver was stopped.  The veteran could stand on tiptoes and 
heels without pain.  The diagnosis was retropatellar pain 
syndrome.

Criteria & Analysis

The current 10 percent rating is the minimum compensable 
rating assignable for knee impairment.  The rating is 
consistent with painful motion and the rating which would be 
assigned under 38 C.F.R. § 4.59 (2000).  The rating is also 
analogous to that assigned for painful motion due to 
arthritis although there is no evidence of arthritis in this 
case, even though X-rays have been done.  See 38 C.F.R. Part 
4, including § 4.20 and Codes 5003, 5010 (2000).  A higher 
evaluation would require that the disability meet the 
schedular criteria for a higher evaluation under a rating 
code for the knee joint.  With this factor in mind, the Board 
has considered the various criteria for rating knee 
disabilities.

There is no evidence of ankylosis of the knee ratable under 
38 C.F.R. Part 4, Code 5256 (2000).

The medical reports consistently show that the knee is 
stable.  There is no evidence of subluxation or instability 
ratable under 38 C.F.R. Part 4, Code 5257 (2000).

There is no evidence of involvement of the semilunar 
cartilage ratable under 38 C.F.R. Part 4, Code 5258 or Code 
5259 (2000).

Pain limits flexion to 105 degrees.  The rating criteria 
provides that a limitation of flexion will be rated as 30 
percent disabling where flexion is limited to 15 degrees, as 
20 percent disabling where flexion is limited to 30 degrees, 
as 10 percent disabling where flexion is limited to 45 
degrees, and noncompensable where flexion is limited to 60 
degrees.  Since flexion is limited to 105 degrees, the 
impairment does not approximate the limitation of flexion 
required for a compensable rating under this code.  38 C.F.R. 
§ 4.7 (2000).  More significantly, the limitation of flexion 
to 105 degrees does not approximate a limitation of flexion 
to 30 degrees, required for the next higher, 20 percent, 
rating.

A limitation of extension of the leg to 5 degrees from the 
straight leg (or 0 degree) position will be rated as 
noncompensable.  A limitation of extension to 10 degrees from 
the straight leg position will be rated as 10 percent 
disabling; limitation of extension to 15 degrees will be 20 
percent disabling; limitation of extension to 20 degrees will 
be 30 percent disabling; limitation of extension to 30 
degrees will be 40 percent disabling; and limitation of 
extension to 45 degrees will be 50 percent disabling.  
38 C.F.R. Part 4, Code 5261 (2000).

On service department examination, in August 1996, it was 
noted that pain limited knee flexion.  However, the passive 
and active extension of the knee went to the 0 (straight leg) 
position without any report of pain.  On the March 1997 VA 
examination, it was reported that the veteran had full 
extension to 0 degrees; there was no indication of pain.  The 
report of the September 18, 1998 service department 
examination shows that pain limited terminal extension of the 
left knee from 30 degrees to the straight leg position at 0 
degrees.  Although there was movement despite pain, pain on 
movement must be acknowledged as a factor limiting joint 
motion.  38 C.F.R. §§ 4.40, 4.45.  See also DeLuca v. Brown, 
8 Vet. App. 202, 205 (1995); Arnesen v. Brown, 8 Vet. App. 
432 (1995).  That is, the September 18, 1998 examination 
report is evidence that extension was limited to 30 degrees 
at that time.  Thus, a 40 percent rating would be warranted.  
On the July 14, 2000 VA examination, it was noted that pain 
limited extension in the last 5 degrees.  A limitation of 
extension to 5 degrees is noncompensable.  38 C.F.R. Part 4, 
Code 5261 (2000).  The Board has considered the principles 
set forth by the United States Court of Appeals for Veterans 
Claims (Court) in Fenderson v. West, 12 Vet. App. 119 (1999) 
and whether staged ratings should be assigned.  We conclude 
that there is evidence of increased disability from September 
18, 1998 to July 14, 2000.  The evidence prior to the 
September 18, 1998, service department examination shows 
little if any limitation of extension.  The preponderance of 
the evidence prior to the examination shows that there was no 
limitation of extension which would approximate the criteria 
for a rating in excess of 10 percent.  The September 18, 
1998, service department examination showed a limitation of 
extension to 30 degrees, which would approximate the criteria 
for a 40 percent rating.  However, this rating must be 
reduced as of the July 14, 2000, VA examination which 
considered all applicable factors limiting motion, including 
pain on extension, and found a limitation of extension to 5 
degrees, which would not approximate any applicable criteria 
for a rating in excess of the current 10 percent evaluation.

There is no evidence of impairment of the tibia or fibula 
with nonunion or malunion, ratable under 38 C.F.R. Part 4, 
Code 5262 (2000).  There is no evidence of genu recurvatum 
ratable under 38 C.F.R. Part 4, Code 5263 (2000).

The Board has considered the service-connected knee disorder 
under all applicable law and regulations in light of the 
guidance provided by the Court in Fenderson v. West, 12 Vet. 
App. 119 (1999) as to staged ratings.  The Board finds that, 
except for the period from the service department examination 
of September 18, 1998, to the VA examination of July 14, 
2000, the service-connected knee disorder did not approximate 
any applicable criteria for a higher rating.  In reaching 
this conclusion, the Board has considered functional loss as 
addressed under 38 C.F.R. § 4.40 (2000).  The pain described 
by the veteran and examiners results in some functional 
impairment for which a minimal compensable rating of 10 
percent is warranted.  38 C.F.R. § 4.59 (2000).  However, the 
objective findings show that such functional impairment does 
not approximate any applicable criteria for a rating in 
excess of 10 percent.  The requirements of 38 C.F.R. § 4.45 
have also been considered.  As discussed above, the Board has 
considered less movement than normal due to pain.  Movement 
is not restricted by ankylosis, blocking, adhesions, tendon 
tie up, contracted scars or other objective joint damage.  
The veteran has not asserted and the examiners have not found 
more movement than normal.  The veteran has reported weakened 
movement and excess fatigability and these factors have been 
considered in evaluating the current disability.  
Incoordination has not been demonstrated.  Pain on movement 
has been considered, as it limits joint function.  There is 
no current evidence of swelling, deformity or atrophy of 
disuse.  There is no instability or disturbance of 
locomotion.  The impact on the veteran's sitting, standing 
and weight bearing have been considered.  There are no 
factors which would warrant a rating in excess of the current 
10 percent, except for the period from September 1998 to July 
2000, as discussed above.

Other Criteria and Extraschedular Rating

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2000) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2000).  For both disabilities at issue in this 
case, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2000).  
In this regard, the Board finds that there has been no 
showing by the veteran that either of the service-connected 
disabilities has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 20 percent rating for the service-connected carpal/cubital 
tunnel syndrome is granted, subject to the law and 
regulations governing the payment of monetary awards.  

A rating in excess of 10 percent for the service-connected 
left knee disorder, from January 10, 1997, to September 17, 
1998, and from July 14, 2000, is denied.  

A 40 percent rating for the service-connected left knee 
disorder is granted from September 18, 1998, to July 13, 
2000, subject to the law and regulations governing the 
payment of monetary awards.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals



 

